Citation Nr: 1228970	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  00-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 31, 2010.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He served in Vietnam and was awarded the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2000 and October 2004 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested an RO hearing in August 2000 but cancelled that hearing in January 2001.  He requested another hearing in November 2005 and cancelled that hearing in March 2005.  

A Decision Review Officer (DRO) in October 2004 granted service connection for PTSD and assigned a 50 percent rating from August 13, 2002.  The Veteran disagreed with the effective date and the rating assigned.  In August 2006, the RO granted a temporary 100 percent rating (under 38 C.F.R. § 4.29) for a period of hospitalization, effective from June 6, 2005 to September 30, 2005.  

In April 2008, the case was remanded, in part, for additional development and to satisfy notice requirements.  In the April 2008 decision, the Board granted an earlier effective date of October 28, 1999, for service connection for PTSD.  The RO (in December 2008) granted a temporary 100 percent rating from July 24, 2008, to October 31, 2008, for a period of hospitalization.  

In July 2010, the RO granted a 100 percent rating for PTSD, effective March 31, 2010.  In October 2010 the Veteran filed a timely notice of disagreement (NOD) with the effective date of the 100 percent rating.  He also disagreed with the July 2010 finding of the RO that his pending claim for a total disability rating based on individual unemployability (TDIU) was moot due to the grant of the 100 percent schedular rating.  The Veteran argues that he is entitled to either a 100 percent schedular or a TDIU rating from October 28, 1999, the effective date for the grant of service connection for PTSD.

Given the October 2010 NOD as to the effective date of the 100 percent rating, due process concerns would normally require that VA issue a statement of the case (SOC) to the Veteran with respect to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the issue of a higher initial rating for PTSD remains on appeal, which includes consideration of a 100 percent rating and TDIU, remand for an SOC on the effective date issue is unnecessary.  The initial rating matter will necessarily address whether the Veteran is entitled to a higher rating (including a 100 percent schedular or TDIU rating) at any time since he filed his initial claim for service connection for PTSD in 1999.  See Fenderson v. West, 12 Vet. App. 119 (1999)(with the initial rating assigned with a grant of service connection, separate, or "staged," ratings may be assigned for separate periods of time, based on the facts found); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for higher compensation). 

In January 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) for the Veteran's service connection claims.

As a final preliminary matter, the Board notes that a claim to reopen a claim for a skin disorder was denied in a January 2008 rating decision; the Veteran filed an NOD as to that issue in February 2008; and the Veteran was furnished a SOC in June 2008. However, he did not perfect an appeal of that matter by filing a timely VA Form 9.  See 38 C.F.R. §§ 20.202, 20.302(b).  Hence, the matters on appeal are limited to those set forth on the title page.

The issue service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a rating in excess of 50 percent for PTSD prior to March 31, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the San Juan, the Commonwealth of Puerto Rico RO.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by his service-connected PTSD.

2.  GERD was not manifested during the Veteran's active duty service or for many years thereafter, nor is GERD otherwise related to such service or to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  GERD was not incurred in or aggravated by the Veteran's active duty service, nor is GERD caused or aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Inasmuch as service connection for hypertension is being granted, there is no reason to belabor the impact of the VCAA on this particular matter; any notice defect or duty to assist failure is harmless.  

Regarding the GERD claim, the Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, any timing defect was cured by a June 2008 letter which provided the necessary notice prior to the readjudication of his claim in a January 2010 SSOC.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Veteran's attorney submitted several pieces of medical literature that tend to support a finding that there may be a relationship between hypertension, GERD, and PTSD:  "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey"; "Severe gastro-esophageal reflux symptoms in relation to anxiety, depression and coping in a population-based study;" and "Stressful psychosocial factors and symptoms of gastroesophageal reflux disease: a population-based study in Norway." 

The RO arranged for VA examinations in February 2001, November 2002, and May 2009; and a January 2012 opinion from the VHA has been obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that the VHA report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

In a May 2012 statement, the Veteran's attorney, in essence, argued that the January 2012 VHA opinion was inadequate.  Specifically, the Veteran found that the opinion was illogical because it stated that GERD was unrelated to PTSD despite the fact that anxiety and depression, symptoms of PTSD, were associated with the development of GERD in an article provided by the Veteran.  The Veteran's attorney noted that an internet search of credible authorities, including National Institute of Health (NIH) and Mayo clinic, show symptoms of PTSD include depression and anxiety.  He also cited to an April 2011 psychological report showing that the Veteran had depressive symptoms and anxiety.  He requested that the VHA opinion be given "little weight."

The Board finds that the VHA opinion is adequate as the physician who provided the VHA opinion, Dr. RPA, addressed the pertinent facts and provided a clear rationale for his opinion.  The Board notes that Dr. RPA is the Chief of Medical Service at a VA Medical Center and is board-certified in both internal medicine and psychiatry and neurology.  In March 2012, Dr. RPA not only reviewed the Veteran's file, but also used the following sources and described them as follows: ACP Medicine (the on-line, real-time medical textbook sponsored by the American College of Physicians), Up-To-Date (the on-line, real-time medical textbook extensively used by medical residence in the execution of their clinical duties), The JNC 7 (the latest edition of the report from the Expert Panel on HTN), The Electronic Medical Library of the University of Washington and PubMed through the University of Washington Health Sciences Library.  Neither the Veteran nor his attorney has demonstrated that they have medical expertise.

Dr. RPA explained that the medical article relied on heavily by the Veteran "draws a line of association" between "elevated scores on depression and anxiety scales" and GERD.  Dr. RPA stated that to make the article support the Veteran's claim, "another assumption is required:  that having anxiety and/or depression has the same implications as PTSD."  Dr. RPA explained that such an assumption would be flawed because "[w]hile anxiety and depression are epiphenomena to PTSD, they are distinct diagnoses, so this article cannot be used to argue for an association."  Dr. RPA further explained that PTSD has phenomena that "are spread across mood, anxiety, and thought disorders."  For these reasons, he considered it a "serious logical error to say that the high scores on anxiety and depressive scales and the association with GERD proves that PTSD causes GERD.  In essence, Dr. RPA explained that because "PTSD is not specifically mentioned [in the medical literature the Veteran uses to support his claim] . . . additional assumptions have to be made."  Dr. RPA noted that he had made a search of "PubMed" for "PTSD and GERD", but it yielded no relevant articles.  He further noted that "[i]n neither UpToDate nor ACP Medicine is PTSD cited as a cause of GERD."  

Finally, Dr. RPA noted:

An important principle seemingly overlooked by the patient (and/or his attorneys) is that a scientific paper, especially one in a relatively obscure journal, does not by itself prove a great deal.  In science, the weight of the evidence is the critical element.  Therefore publication in prestigious journal[s] plus having findings repeatedly reproduced and reported in other articles are necessary to alter scientific opinion.  One can find an article that proposes almost anything if one looks hard enough.  [emphasis in original]

The Board is persuaded by Dr. RPA's medical expertise and his thorough explanation of why he is not persuaded by the article relied upon by the Veteran.  Dr. RPA's rationale is clear:  (1) as PTSD is not synonymous with anxiety and depression (and is not even mentioned in said article), it would require additional assumptions and serious logical errors to find that PTSD causes GERD based on the article; and (2) Dr. RPA's own research on PubMed, UpToDate, and ACP Medicine did not reveal any supporting medical articles/evidence.  The strength of his opinion is reinforced by his detailed explanation as to what is required to make a scientific opinion-and one "relatively obscure" article, as in this case, is not sufficient to provide a positive medical opinion in this matter.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hypertension claim

As an initial matter, the Veteran does not contend, and the evidence does not show or suggest that the Veteran's hypertension was incurred in service or can be presumed to have been incurred in service.  Accordingly, the Board's discussion will focus on the Veteran's primary contention is that his hypertension is secondary to his service-connected PTSD.  In fact, in his May 2012 written statement, the Veteran's attorney acknowledged that it was expected that the Board would grant service connection for hypertension as Dr. RPA found that it was more likely than not that the Veteran's hypertension was aggravated by his PTSD.

Given Dr. RPA's review of the Veteran's STRs and his finding that the Veteran's "blood pressure was normal during active duty," service connection for hypertension on a direct basis is not warranted.

Given that the preponderance of the evidence is against a finding that hypertension was manifest to a compensable degree within the first postservice year, service connection for hypertension on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

With respect to the issue of secondary service connection, Dr. RPA found that it was unlikely that the Veteran's hypertension was caused by either his service-connected malaria or his service-connected PTSD.  Dr. RPA noted that a review of the medical literature in JNC7 yields no mention of malaria in it summary of the causes of hypertension, and no relevant article titles were found in UpToDate and ACP Medicine.  Dr. RPA noted that clinical features of malaria can include renal failure, but there was no evidence of renal failure, which can cause high blood pressure, in the Veteran's chart.  Dr. RPA noted that the Veteran's chronic renal insufficiency "is typically caused by hypertension, not the other way around."  Dr. RPA's review of the same medical reference materials yielded no mention of PTSD as "causative of hypertension" [emphasis in original].

Dr. RPA did find that a PubMed search revealed "numerous reports of increased risk of HTN in patients with PTSD."  Dr. RPA noted that at least 10 of the 81 articles found searching "PTSD and HTN" were relevant and stated:  "I believe this relationship will be borne out in subsequent investigation; therefore since it is the rule to give the veteran the benefit of the doubt, one could make a case that the patient's HTN was aggravated by his PTSD.  Therefore I believe that it is more likely than not . . . that this patient's HTN has been aggravated by his PTSD." 

The evidence supports a finding that the Veteran's hypertension was aggravated by his service-connected PTSD; therefore, secondary service connection for hypertension is warranted.

GERD

Direct service connection 

Again, the Board acknowledges that the Veteran and his representative are not asserting that GERD is related to service, but rather that it is secondary to the Veteran's service-connected PTSD.  Nevertheless, the Board will address the claim on a direct basis as well.

The Veteran's service treatment records (STRs), to include his May 1968 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses related to GERD.  Postservice treatment records show that he received treatment for GERD in August 1996.  While not determinative by itself, it is also significant that there is no evidence of GERD approximately 28 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In February 2001, the Veteran was afforded a VA examination by a physician.  GERD was diagnosed.  While it was noted that onset of disability was in 1996, no opinions as to the etiology of this disability was offered.  Likewise, in a November 2002 VA examination report, GERD was diagnosed without any opinion as to etiology.
 
Regarding whether GERD is related to service, Dr. RPA stated that since there is no mention of GERD in the Veteran's service treatment records from active duty, it is very difficult to attribute GERD to military service.  He could not find reference to GERD in a section in Up-To-Date called "Care of the Returning Veteran."  In the section on GERD in ACP Medicine, there was no mention of an association between GERD and military service.  A PubMed search of "GERD and Military Service" yielded three papers, none of which were relevant.  

There is no competent evidence to the contrary directly linking GERD to service.  As explained above, service connection on a direct basis for GERD is not warranted.  

Secondary service connection

The Veteran was provided a VA examination in May 2009.  On this occasion, the examiner indicated that the Veteran's GERD was diagnosed initially in 1999.  She also opined that there was "no etiological relationship" between the Veterans's hypertension, GERD, malaria and PTSD, explaining that they were "different diseases, with different pathophysiological mechanisms."  She further opined that it was "NOT at least as likely as not" that the Veteran's GERD had been caused or aggravated by his PTSD. (emphasis in original) 

Regarding whether GERD is caused by the Veteran's PTSD, Dr. RPA cited to two articles.  The first is from Aliment Pharm Ther, author Jansson drew a line of association between depression and anxiety and GERD, or more specifically elevated scores on depression and anxiety scales, but not between PTSD and GERD.  Dr. RPA thus found that another assumption was required: that having anxiety and/or depression has the same implications as PTSD.  He stated that while anxiety and depression are epiphenomena to PTSD, they are distinct diagnosis, so this article cannot be use to argue for an association.  PTSD is in some ways the most protean of psychiatric disorders, as its phenomena are spread across mood, anxiety and thought disorders.  It is a serious logical error to say that the high scores on anxiety and depressive scales and the association with GERD prove that PTSD causes GERD.

The second article dealt with stressful psychosocial factors and GERD and noted that PTSD is not specifically mentioned so additional assumptions have to be made.  A PubMed search for "GERD and PTSD" yielded 11 nonrelevant articles.  Since only 9/11 was included as a source for PTSD, he found that one cannot generalize these articles to combat trauma (for example, the kinds of chemical exposure one might have had in the 9/11 event).  In neither Up-To-Date nor ACP Medicine was PTSD cited as a cause of GERD.  

Regarding whether GERD is aggravated by the Veteran's service-connected PTSD, Dr. RPA noted that the sources cited do not draw any pertinent relationship between combat-related PTSD specifically and GERD.  This applies not only to causality but also to simple associations.  Therefore, it is less likely than not that the Veteran's GERD was either caused or aggravated by his PTSD. 

While the Veteran is competent to testify as to his symptoms, he is not competent to render a medical opinion as to the etiology of an internal medical disorder like GERD.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that knowledge, skill, experience, training or education is necessary for an etiological opinion where the veteran is not competent to identify the medical condition and its cause); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that a professional medical opinion is not required to establish a nexus if a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, his lay statements attesting to a relationship between PTSD and/or service and GERD are entitled to no probative weight.

As explained in detail above, Dr. RPA is physician with multiple medical board certifications who provided a thorough, well-explained opinion.  Given how probative and persuasive Dr. RPA's opinion is, the Board affords considerably more weight to the VHA opinion.   

As noted by Dr. RPA, a scientific paper, especially one in a relatively obscure journal, does not by itself prove a great deal.  In science, the weighing of the evidence is the critical element.  Therefore, publication in prestigious journal plus having findings repeatedly reproduced and reported in other articles are necessary to alter scientific opinion.  Dr. RPA commented that one can find an article that proposes almost anything if one looks hard enough.  
 
With no competent medical evidence to the contrary, service connection for GERD on a secondary basis is not warranted.  After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

Service connection for hypertension is granted.

Service connection for GERD is denied.


REMAND

With respect to the PTSD claim, further development is warranted.  The focus of this appeal is on the period from October 28, 1999, to March 30, 2010.  It appears that there may be pertinent VA records developed during this timeframe which remain outstanding.

VA treatment records dated in 2009 and 2010 show that the Veteran sought treatment at the Vet Center.  Treatment records from the Vet Center have not been associated with the claims file.  As these records may be pertinent evidence, they must be secured.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of relevant VA treatment records which are not already in the file for the period from October 28, 1999 to March 30, 2010.  In particular, the record does not appear to contain VA treatment records dated between April 2007 and July 2008 and from October 2008 to April 2009. 

2.  Treatment records should be obtained from the Vet Center, including records of ongoing treatment in 2009. 

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the claim for a rating in excess of 50 percent for PTSD between October 28, 1999, and March 20, 2010 in light of all additional evidence associated with the claims file, to include consideration of entitlement to TDIU during that period.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


